Citation Nr: 1549707	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left hand injury with embedded metal. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Collins, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2015, a hearing before the undersigned Veterans Law Judge was held at the Atlanta, Georgia RO.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Prior to considering the claim of service connection for residuals of a left hand injury with embedded metal, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159 (2015).  In short, a new VA examination is needed for a clarification of the proper diagnosis of the Veteran's residuals of a left hand injury with embedded metal and the etiology and severity of such. 

In an August 2015 hearing before the undersigned at the Atlanta, Georgia RO, the Veteran testified that he injured his hand in service while driving a stake in the ground to set up a tent.  According to the Veteran, "a piece of the nail flew off from the corner...of the stake and went into [his] left hand."  The following day, he visited a medic who informed him that the best course of action was to leave the shard of metal in his hand because the "metal would rise...to the top of [his] skin."  He also stated that the medic told him that "if they tried to go in there [with surgery] it would probably do more harm than good."  Accordingly, the Veteran asserted that he didn't have the shard removed when the injury occurred, and since he had never had surgery to remove it from that point forward, he believed that the shard was still embedded in his hand, resulting in various symptoms. 

With regards to said symptoms, during the August 2015 hearing, the Veteran testified that his left hand will "cramp up" when he drives.  He also stated that "when it's real cold, my hand start burning right in there."  Furthermore, he testified that he experiences "tingling...in my thumb and going in to my hand".  The Veteran confirmed that no doctor has ever told him that there is a piece of metal in his left hand that is the same one that came off the tent stake.  

An August 2009 X-ray examination by the Central Alabama VA Medical Center (VAMC) revealed radiopaque foreign bodies in the soft tissues adjacent to the distal first metacarpal without other acute abnormality.  The primary diagnostic code assigned by the examiner was minor abnormality.  No opinion was offered as to what the radiopaque foreign bodies were or what their origin was. 
	
The Veteran has not been afforded a VA medical examination in conjunction with his claim of service connection for residuals of a left hand injury with embedded metal.  His testimony during the hearing is competent evidence of an in-service injury that may be associated with the radiopaque foreign bodies found in the August 2009 X-ray examination.  Accordingly, VA's duty to assist requires that it provide the Veteran with a VA medical examination to substantiate his claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated records documenting the Veteran's treatment at the Atlanta VAMC. 

2. After completion of the foregoing, schedule the
Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's left hand injury with embedded metal.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has residuals of a left hand injury with embedded metal that began in or was caused or aggravated by his active duty service.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the Veteran's service treatment records, including his separation examination, all of which are negative for any findings or complaints of a left hand injury with embedded metal.  In addition, the examiner is asked to consider the August 2009 X-ray examination report from the Central Alabama VAMC which found radiopaque foreign bodies in the Veteran's left hand.  Furthermore, the examiner should consider the Veteran's own statements, including his testimony during the August 2015 hearing at the Atlanta RO, regarding the claimed injury and his current symptomatology. 

All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3. After completing the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






